Citation Nr: 0325834	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for cluster headaches.  

2.  Entitlement to an evaluation in excess of 10 percent 
for a disability of the left foot/ankle.

3.  Entitlement to an evaluation in excess of 10 percent 
for a disability of the right foot/ankle.

4.  Entitlement to a compensable evaluation for chin 
numbness.  

5.  Entitlement to a compensable evaluation for pulpless 
teeth causing mouth cysts.  

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

7.  Entitlement to an evaluation in excess of 30 percent 
for paroxysmal tachycardia.  

8.  Entitlement to service connection for speech disorder 
secondary to jaw surgery.  

9.  Entitlement to service connection for a sleep 
disorder.

10. Entitlement to service connection for posttraumatic 
stress disorder.  

11. Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
depression.  

12. Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On December 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Request the following records 
concerning the veteran from the Social 
Security Administration: copies of 
records associated with the veteran's 
claim for social security disability 
benefits.  (Please note that records were 
requested from SSA in February 2001 and 
May 2003 but a response is not of 
record).

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine the following: 
(a) the current severity of the veteran's 
cluster headaches.  The examiner's 
attention should be directed to the 
description of the frequency and duration 
of the veteran's headaches, including 
whether the veteran suffers from 
characteristic prostrating attacks.  The 
current manifestations of the veteran's 
headache disorder should be fully 
described in the examination report.  (b) 
the current severity of the veteran's 
chin numbness.  All manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
identify the cranial nerve involved (if 
any) and indicate whether there is 
neuritis or neuralgia.  If the examiner 
determines that paralysis is present, 
he/she should indicate whether any such 
paralysis is incomplete, moderate; 
incomplete, severe; or complete.  (c) the 
nature and probable etiology of the 
veteran's claimed sleep disability.  If 
it is determined that the veteran 
currently has a diagnosed sleep 
disability, the examiner is asked to 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that any currently diagnosed sleep 
disability is related to the veteran's 
service or events therein.  (d) the 
nature and probable etiology of the 
veteran's claimed speech disability.  If 
it is determined that the veteran 
currently has a diagnosed speech 
disability, the examiner is asked to 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not, that any currently diagnosed 
speech disability is related to the 
veteran's service-connected residuals of 
jaw surgery.  With regard to requests 
(a), (b), (c), and (d), all necessary 
diagnostic studies should be completed.  
The examiner is also requested to provide 
an opinion as to the effects of the 
veteran's diagnosed disabilities on his 
employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  Send the 
claims folder to the examiner for review.

3.  Make arrangements with the 
appropriate medical facility for the 
veteran to be provided the following 
examination: an orthopedic examination to 
determine the current severity of the 
veteran's bilateral foot/ankle 
disabilities.  All required tests and 
studies should be completed.  The 
examiner is specifically requested to 
comment on the effects of pain and 
weakness on range of motion and 
functionality in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner is also requested to provide an 
opinion regarding the effect of the 
veteran's bilateral foot/ankle 
disabilities on his employability.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  Send the claims folder to the 
examiner for review.
 
4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: audiological examination to 
determine the current severity of the 
veteran's hearing impairment.  An 
examination for hearing impairment for VA 
purposes must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examination will be conducted 
without the use of hearing aids.  The 
examiner is also requested to provide an 
opinion regarding the effect of the 
veteran's hearing loss on his 
employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and any test 
results should be attached thereto.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an oral examination to 
determine the current severity of mouth 
cysts caused by pulpless teeth.  All 
mouth cysts and/or scars associated with 
their removal should be described in 
detail.  Send the claims folder to the 
examiner for review in conjunction with 
the examination. 

6.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Send a development letter 
asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment specifically about the alleged 
jeep accident in Yakima and the incident 
where his friend suffered severe burns, 
as well as any other stressful situations 
the veteran considers relevant.

7.  Contact the appropriate State or 
Federal agency and obtain the following 
service personnel records: records 
showing dates and places of assignment.  
The desired records relate to active duty 
in the Army performed during the period 
of August 1980 to August 1983.  If no 
such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

8.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran.  The veteran 
testified that in approximately July or 
August of 1981 or 1982, a kerosene type 
stove exploded.  His friend (Maurice 
Evans from Scott, Illinois) was severely 
burned and had to be medivaced to the San 
Francisco burn center.  The veteran 
reports that at this time he was assigned 
to the 167 Air Defense Artillery (Alpha 
platoon) at Ft. Lewis, Washington.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

9.  After completion of the development 
requested in item (8), if an alleged 
stressor has been verified, make 
arrangements with the appropriate VA 
medical center for the veteran to be 
afforded the following examination: a 
psychiatric examination to determine if 
the veteran suffers from PTSD.  If the 
veteran is diagnosed with PTSD, the 
examiner is requested to explain a) 
whether a verified stressor is sufficient 
to produce PTSD; b) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and c) whether there is a link between 
the current symptomatology and one or 
more in-service stressors that has been 
found by the examiner to be sufficient to 
produce PTSD.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  Send the 
claims folder to the examiner for review 
in conjunction with the examination. 

10. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





